                                            August 28, 2020

VIA ECF
The Honorable Magistrate Judge Arlene R. Lindsay
United States District Court
Eastern District of New York
Long Island Federal Courthouse
814 Federal Plaza
Central Islip, New York 11722-4451

       Re:    Alex Goldman v. Catherine Reddington, 1:18-cv-03662-RPK-ARL

Dear Magistrate Judge Lindsay:

       We represent plaintiff Alex Goldman in the above-referenced matter.

        We write to the Court, and seek the Court’s guidance, as Defendant has recently issued a
subpoena to a non-party in clear violation of Your Honor’s August 13, 2020 Order stating that
“[t]he parties may not serve new discovery requests at this time.”

       As the Court is aware, on the eve of the close of discovery in this matter Defendant is
belatedly seeking to amend her pleading to add counterclaims against Mr. Goldman. Following
Defendant’s request to file a motion for leave to amend her pleading, Your Honor set a briefing
schedule. To provide the parties time to address the motion, the Court extended the discovery
deadline to October 30, 2020 “for the limited purpose of completing outstanding discovery.”
The Court succinctly stated “[t]he parties may not serve new discovery requests at this time.”

        So it came as a surprise when on August 25, 2020, we received from Defendant’s counsel
notice of a subpoena for production of documents that Defendant issued to the Onondaga County
Center for Forensic Sciences (OCCFS), a non-party. A copy of the notice of subpoena is annexed
hereto as Exhibit A. At no time prior to the issuance of this subpoena, nor the August 13, 2020
Court Order, was any discovery request made in accordance with the Federal Rules of Civil
Procedure to any party or non-party regarding the subject matter of the subpoena to OCCFS. This
subpoena was the first time undersigned counsel learned of any discovery request to OCCFS.

        Subsequently, we attempted to meet and confer in good-faith with Defendant’s counsel
regarding the fact this subpoena violates Your Honor’s Order. Defendant’s counsel refuses to
withdraw the subpoena and somehow contends that this subpoena is part of an ongoing request
because they had informal discussions with OCCFS prior to Your Honor’s Order. However, as
stated previously, no discovery request had been made and thus there was no outstanding discovery
relating to this issue.




SETH J. ZUCKERMAN                  SZUCKERMAN@CHAUDHRYLAW.COM                      212.785.5558
Hon. Arlene R. Lindsay
August 28, 2020
Page 2 of 2

       As Your Honor made very clear, no new discovery requests are permitted at this time. If
they were, Mr. Goldman would propound additional discovery requests and subpoenas. Instead,
Mr. Goldman had abided by Your Honor’s Order, something Defendant has clearly failed to do.
Should the Court not quash Defendant’s subpoena, Plaintiff respectfully requests the same
opportunity.

        In conclusion, we respectfully request that Your Honor quash Defendant’s subpoena as it
violates this Court’s Order. We thank the Court for its consideration. Should the Court require
any additional information, we stand ready at the Court’s convenience.


                                           Respectfully submitted,




                                           Seth J. Zuckerman




SETH J. ZUCKERMAN                 SZUCKERMAN@CHAUDHRYLAW.COM                     212.785.5558
